DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/19/21 and 3/30/21 have been considered by the examiner.

Drawings
The drawings received on 3/19/21 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim  1 is allowed because the prior art of record fails to disclose or suggest a  method of controlling a line side converter of a power converter system including the limitation “determining a modulation index within the over-modulation range; and, controlling the feedback control module to adjust the feedback control signal based on the modulation index “ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a controller for a line side converter of a power converter system including the limitation    “determining a modulation index within the over-modulation range; and, controlling the feedback control module to adjust the feedback control signal based on the modulation index“ in addition to other limitations recited therein.

Claim 15 is allowed because the prior art of record fails to disclose or suggest an operation of controlling a line side converter of a power converter system including the limitation “determining a modulation index within the over-modulation range; and, controlling the feedback control module to adjust the feedback control signal based on the modulation index“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen et al. (US 2022/0069580 A1) disclose a virtual synchronous generator with active damping.
Lund et al. (US 2021/0351589 A1) disclose a control of wind turbine power generation system for optimizing DC link voltage. 
Biris et al. (US 2021/0352714 A1) disclose a method of operation a power generation system.
Andersen et al. (US 2020/0392942 A1) disclose a method of controlling a wind turbine generator.
Tan et al. (US 2018/0171976A1) disclose a wind generation system and controlling method thereof.
Gupta et al. (WO 2021083963 A1) disclose a wind turbine operating method, involves monitoring grid voltages on power grid for overvoltage events, and operating side converter in overmodulation range for power of duration of overvoltage event if overvoltage event is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838